DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on November 22, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
Claims 1, 12, 17, and 28 have been amended. Claims 29-31 have been added. Claims 4-6, 8, 11, 13-14, 19-20, 23, and 26 are canceled. Claims 29-31 have been added. Claims 1-3, 7, 9-10, 12, 15-18, 21-22, 24-25, and 27-31 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously pending rejections under 35 U.S.C. § 101 are withdrawn in response to Applicant’s claim amendments for the reasons presented in the Advisory Action mailed on November 12, 2021.
Response to Arguments
Applicant's arguments filed November 2, 2021 have been considered but they are not fully persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-10, 12, 15-18, 21-22, 24-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US 2020/0327449) in view of Devanathan et al. (US 2018/0260860) in view of Hofmann et al. (US 2002/0107853) in view of Bu et al. (CN 108717408 A).

processing multiple forms of input data pertaining to one or more interactions between a user and an enterprise (¶¶ 24-27, 44-48) using natural language processing techniques comprising (iii) performing one or more lemmatization techniques (¶ 45 – Parts of speech tagging and lemmatization techniques may be used to evaluate text);
generating multiple user sentiment values from the processed input data by (iii) classifying each of the multiple features based at least in part on the corresponding calculated negative sentiment probability, the corresponding calculated neutral sentiment probability, and the corresponding calculated positive sentiment probability (¶ 14 – Various features may be evaluated; ¶ 46 – “ To provide a specific example, the user retention platform may use a sentiment analysis technique to determine a polarity of text provided by the user, such that specific terms in the text may be scored as having a positive polarity, a neutral polarity, or a negative polarity. The sentiment analysis technique may, for example, associate a sentence comprised largely of terms with a positive polarity as the user having a positive opinion, and/or may associate a sentence comprised largely of terms with negative polarity as the user having a negative opinion.” The various terms in a sentence are understood to correlate to positive and/or negative polarity and a decision is made as to if the sentence overall leans more positive or more negative; ¶ 60);
determining a user-specific estimate for the enterprise retaining the user as a user of at least a portion of the enterprise, wherein determining the user-specific 
outputting the user-specific estimate to at least one entity within the enterprise for use in connection with one or more user-support actions (¶¶ 109-115);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (¶¶ 4, 122-126, 186, 192, 202).
While Tiwari discloses processing multiple forms of input data pertaining to one or more interactions between a user and an enterprise (¶¶ 24-27, 44-48) using natural language processing techniques comprising (iii) performing one or more lemmatization techniques (¶ 45 – Parts of speech tagging and lemmatization techniques may be used to evaluate text), Tiwari does not explicitly disclose that the natural language processing techniques also comprise (i) performing one or more text cleaning actions, (ii) removing one or more stop words. However, Devanathan performs natural language processing to glean positive, negative, and neutral sentiment regarding various product attributes 
While Tiwari discloses generating multiple user sentiment values from the processed input data by (iii) classifying each of the multiple features based at least in part on the corresponding calculated negative sentiment probability, the corresponding calculated neutral sentiment probability, and the corresponding calculated positive one or more unsupervised naïve Bayes classification techniques comprising (i) processing multiple features identified within the at least a portion of the processed input data and a set of labeled data, (ii) calculating for each of the multiple features, a negative sentiment probability, and (iii) classifying each of the multiple features based at least in part on the corresponding calculated negative sentiment probability, the corresponding calculated neutral sentiment probability, and the corresponding calculated positive sentiment probability. Devanathan discloses that a Bayes algorithm may be used to perform sentiment analysis (Devanathan: ¶ 53) and Devanathan acknowledges that supervised, semi-supervised, and unsupervised techniques may be used as part of the natural language processing (Devanathan: ¶¶ 22, 53, 57). Devanathan performs natural language processing to glean positive, negative, and neutral sentiment regarding various product attributes and one or more unsupervised naïve Bayes classification techniques comprising (i) processing multiple features identified within the at least a portion of the processed input data and a set of labeled data, (ii) calculating for each of the multiple features, a negative sentiment probability, and (iii) classifying each of the multiple features based at least in part on the corresponding calculated negative sentiment probability, the corresponding calculated neutral sentiment probability, and the corresponding calculated positive sentiment probability in order to glean a more reliable assessment of a user’s true sentiment toward a product or subject (such as an enterprise providing a product), both as a whole and based on individual features to yield more comprehensive insights and to do so in a more convenient and readily presentable manner (as suggested in ¶¶ 18-20, 36-37 of Devanathan).
Further regarding the use of one or more unsupervised naive Bayes classification techniques (including “automatically training at least a portion of the one or more unsupervised naive Bayes classification techniques based at least in part on the classifying of each of the multiple features, wherein said automatically training the at least a portion of the one or more unsupervised naïve Bayes classification techniques 
One advantage the naive Bayes classifier maximum The [sic] it only needs a small amount of training data to estimate the necessary parameters. Because independent variables hypotheses, only need to estimate variance of each variable, and does not need to determine the entire covariance matrix. naive Bayes classifier also has high expandability. maximum likelihood training is accomplished by evaluating an expression of closed form, the iteration only takes linear time, without the need of many other type of classifier used time-consuming approach algorithm. (Page 6 of the English translation)
	Furthermore, unsupervised naive Bayes classification techniques are known machine learning techniques (as seen in the cited art) and substitution of one machine learning technique for another to perform semantic analysis would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable results before Applicant’s effective filing date.
[Claim 2]	Tiwari discloses automatically updating, in response to the user-specific estimate, at least one data structure associated with the user (¶¶ 26-27, 55, 111-116, 115-116, 122-123 – The information from the various sets of models and data used to train the models, including data related to specific users, are stored in various storage devices).

[Claim 7]	Tiwari discloses wherein combining the one or more sentiment values with the one or more storage system heuristics-based values derived from enterprise-related data comprises weighting the one or more sentiment values and the one or more storage system heuristics-based values (¶¶ 26-27, 32, 44-49, 64-66, 78, 93, 102, 106-114, 122-123 -- There are three sets of data models that may be used individually or in combination. Ultimately, all information from the various models is analyzed and refined using machine learning techniques. The information from the various sets of models and data used to train the models are stored in various storage devices).
[Claim 9]	Tiwari discloses wherein the input data comprise data pertaining to one or more interactions between the user and the enterprise encompassing a given temporal period (¶¶ 25-26, 44-45).
[Claim 10]	Tiwari discloses wherein the input data comprise one or more of user-provided titles of user service requests to the enterprise, user-provided descriptions of user service requests to the enterprise, text from one or more chat functions within at least one system of the enterprise, one or more enterprise community posts generated by the user, one or more phone call transcripts between the user and at least one entity within the enterprise, and email communication between the user and at least one entity within the enterprise (¶¶ 25-26, 44-45).

	Regarding claim 28, Tiwari discloses wherein the input data comprise one or more of user-provided titles of user service requests to the enterprise, user-provided descriptions of user service requests to the enterprise, text from one or more chat functions within at least one system of the enterprise, and one or more enterprise community posts generated by the user (¶¶ 25-26, 44-45).
	Regarding claim 29, Tiwari discloses wherein the input data comprise one or more of one or more phone call transcripts between the user and at least one entity within the enterprise, and email communication between the user and at least one entity within the enterprise (¶¶ 25-26, 44-45).
[Claims 17-18, 21-22, 24, 30-31]	Claims 17-18, 21-22, 24, and 30-31 recite limitations already addressed by the rejections of claims 1-3, 7, and 9 above; therefore, the same rejections apply. Furthermore, Tiwari discloses an apparatus comprising at least one processing device comprising a processor coupled to a memory, the at least one processing device configured to perform the disclosed functionality (¶¶ 4, 122-126, 186, 192, 202).

	Regarding claim 31, Tiwari discloses wherein the input data comprise one or more of one or more phone call transcripts between the user and at least one entity within the enterprise, and email communication between the user and at least one entity within the enterprise (¶¶ 25-26, 44-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683